Title: From George Washington to Major General Nathanael Greene, 8 March 1780
From: Washington, George
To: Greene, Nathanael


          
            Dr Sir.
            Head Quarters Morristown 8th March 1780
          
          I have received your letter of the 6th of this month, covering a copy of one of the 16th of February to Congress, on the subject of your department.
          That your representation may want no efficacy which it can receive on my part, I shall take the first opportunity to transmit the Congress your letter to me which accompanied it; As also that of Col. Biddles to you of the 24th, and what ⟨h⟩as been done in consequence. The embarrassments and evils you have stated, as crouding and accumulating in your department, are truely alarming: but how far the condition of our finances may put it in the power of Congress to remove or lessen them, I cannot pretend to say. Heretofore, you have uniformly and successfully

used your abilities and exertions to forward the service; and I have no doubt, that under the most critical circumstances these will continue to be employed. I am &c.
          
            G. W——
          
        